Citation Nr: 1502371	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-30 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 20 percent for service-connected urinary frequency, status post radical prostatectomy and external beam radiation treatment.

3.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction associated with urinary frequency, status post radical prostatectomy and external beam radiation treatment.

4.  Entitlement to a higher level of special monthly compensation based on the loss of use of a creative organ.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to January 1970, to include a tour of combat duty in the Republic of Vietnam from June 1969 to January 1970.  He died in August 2011.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.

The record reflects the Veteran initiated the appeal in this case by filing timely notices of disagreement in December 2009 and March 2010.  After his death, his surviving spouse was substituted as the Appellant in this case pursuant to the relevant statutory provisions of 38 U.S.C.A. § 5121A (Substitution in case of death of a claimant who dies on or after October 10, 2008).  A Statement of the Case was promulgated in August 2012, and the Appellant perfected an appeal of the issues captioned above by filing a timely VA Form 9 in September 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

REMAND

In the Veteran's March 2009 VA Form 21-526, it was indicated that he had been treated for PTSD from 1990 to 2006 by Drs. M.T. and M.R.  In August 2009, the AOJ attempted to obtain records from Dr. T. at the address provided by the Veteran in March 2009.  The request for records was returned by the United States Postal Service as undeliverable.  A review of the request reveals that the street number provided by the Veteran had been 15020.  However, an internet search shows that Dr. T.'s office is located at 15030 on the same street.  As such, the Board finds that additional efforts must be undertaken to obtain these records using the proper address.

Additionally, the Appellant should be contacted and requested to provide any additional information regarding treatment with Dr. R. so that efforts may be undertaken to obtain any relevant records of the Veteran for treatment of the asserted PTSD from 1990 to 2006.

Finally, in correspondence from the Appellant received in February 2012, it was indicated that the Veteran had been treated at VA Medical Centers in Maywood and Downtown Chicago.  A review of the Veteran's claims file reveals that VA outpatient treatment records of the Veteran have not been associated with the claims file.  Such should be remedied on remand.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  With any assistance from the Appellant, obtain treatment records of the Veteran from both Drs. M.T. and M.R. (see March 2009 VA Form 21-526) utilizing the address provided by the Veteran with the exception of the street number, which should be 15030.  The Appellant shall be notified that she may forward any private treatment records in her possession directly to the agency of original jurisdiction.

2.  Obtain all VA medical treatment records pertaining to the Veteran.  

3.  Then readjudicate the Appellant's claims.  If the benefits sought on appeal remain denied, the Appellant must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




